Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 12 November 2020 for application number 15/957,736.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1, 14, 19, and 20 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a first execution detected event log message being stored in an event buffer implemented in a primary memory but not meeting a buffer transfer criteria, and a second execution detected event log message stored in the event buffer meeting the buffer transfer criteria, then copying a plurality of log messages stored during an event logging session from the event buffer to secondary storage, with the plurality of log messages comprising the first log message and at least one additional log message (for analysis of the second event) that logs an event detected after the second event was already initially logged.  The prior art of record teaches a first execution detected event log message being stored in an event buffer implemented in a primary memory but not meeting a buffer transfer criteria, and a second execution detected event 
Dependent claims 2 – 6, 8 – 1, 15 – 18, and 21 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/YAIMA RIGOL/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        /YAIMA RIGOL/Primary Examiner, Art Unit 2135